Citation Nr: 1434199	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-44 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1973.

He appealed to the Board of Veterans' Appeals (Board or BVA) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In its October 2009 statement of the case (SOC), the RO reopened but denied this claim on its underlying merits - meaning after a de novo review of the evidence.  The Board still has to make this threshold preliminary determination, however, as to whether there is new and material evidence to reopen this claim, because this initial determination affects the Board's jurisdiction to consider this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. 

The Veteran testified in support of this claim during a March 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

The Board remanded this claim in May 2011 for further development, including especially obtaining the Veteran's Social Security Administration (SSA) records.  In this decision the Board is reopening this claim, because, as the RO concluded, there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is again remanding this claim to the Agency of Original Jurisdiction (AOJ) - this time, however, to obtain the Veteran's military personnel file and to have him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his low back disorder, specifically in terms of its posited relationship with his military service.



FINDINGS OF FACT

1.  In August 2001, the RO considered and denied reopening the Veteran's claim of entitlement to service connection for a back condition.

2.  He did not appeal that prior denial of this claim.

3.  Additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision earlier considering and denying this claim of entitlement to service connection for a low back disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is alleging entitlement to service connection for a low back disorder.  According to his March and April 2009 written statements and March 2011 hearing testimony, this disorder developed as a result of a low back injury in service.  Allegedly, while in basic training, he volunteered to help some soldiers lift and carry a commercial ice maker, injuring his back (one of the men lost his grip, causing the Veteran to go down on his side and experience a shock in his back).  The injury reportedly necessitated daily and then bi-weekly therapy for three months and resulted in a delay in his assignment to a company.  Allegedly, thereafter, beginning two or three weeks after discharge, he continued receiving treatment for his low back.  He asserts that, although post-service doctors did not initially find a back condition, he has had recurring back problems, particularly pain since that injury during his service.  

The RO previously considered and denied this claim of entitlement to service connection for a back condition in March 1974 (the Board also affirmed that initial denial in December 1975); but there were additional decisions also continuing to deny the claim March 1987, January 2000 and August 2001.  In the August 2001 rating decision, the RO considered the Veteran's post-service treatment records, which included evidence of back pain, but not an underlying diagnosis.  The RO resultantly determined that a back disorder was not incurred in or aggravated by his active military service.  

The RO appropriately notified the Veteran of that most recent decision and of his procedural and appellate rights, but he did not appeal that earlier denial of this claim, and the RO did not receive new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  That August 2001 rating decision earlier considering and denying this claim therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).  It also marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim).

The Veteran attempted to reopen this claim by written statement received in March 2009.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


Here, the additional evidence that has been associated with the claims file since the RO's August 2001 rating decision includes the Veteran's written statements and hearing testimony, service treatment records (STRs), VA and private post-service treatment records, and records from the SSA, the last two of which show continued care for back complaints and low back diagnoses.  So not only does he now have indication of relevant symptoms like chronic pain, etc., but also underlying diagnoses accounting for these symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

This additional evidence therefore is new, neither cumulative nor redundant of the evidence previously of record, but also material since, by itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim - namely, the current disability element of a 
service-connection claim.


ORDER

Since there is new and material evidence, the petition to reopen this claim of entitlement to service connection for a low back disorder is granted, subject to the further development of this claim on remand.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, this claim on its underlying merits, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

During the course of this appeal, the RO assisted the Veteran in developing this claim by affording him a VA examination, during which an examiner addressed the etiology of the low back disorder.  But the report of this examination is inadequate.  Therein, the examiner provided no rationale for, and did not consider crucial evidence in support of, his unfavorable opinion.  Another examination is therefore necessary to fairly decide this claim.

In addition, the Veteran asserts that, due to his low back injury in service, the Air Force delayed his assignment to a particular company and eventually discharged him before he had completed his full term of service.  His DD Form 214 confirms the early separation, but the record is unclear as to the reasons for it.  Obtaining his service personnel file is therefore also necessary to fairly decide this claim  

Accordingly, this claim is remanded for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's service personnel file.

2.  Upon receipt of this file, afford the Veteran another VA compensation examination of his low back.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she confirm in writing that the review included all relevant evidence in the claims file.  Advise him or her to perform all necessary diagnostic testing and evaluation and then proceed with the following instructions. 

(a) Record in detail the Veteran's history of back problems. 

(b) Pay particular attention to the STRs, which include documentation of a back injury in service, the Veteran's written statements and hearing testimony, which include assertions of recurring back problems ever since, and post-service treatment records that include low back complaints since at least 1975, just two years after the conclusion of his service, and 2009 magnetic resonance imaging (MRI) results showing lumbar spine abnormalities.

(c) Diagnose all back disorders determined to exist.

(d) After considering all potentially relevant evidence, provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any diagnosed back disorder is related or attributable to the Veteran's service, including the documented back injury he sustained during his service. 

(e) In expressing an opinion, accept as competent the Veteran's reported history of lay-observable back symptoms.

(f) Provide explanatory rationale for the opinion expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

(g) If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.  

4.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence in the physical and electronic claims file, including that which was submitted since March 2012.  If the claim continues to be denied, send the Veteran and his representative another supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


